DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on May 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments on Applicant’s Argument
Claims 1-9, 11-25 and 27-28 are allowed.
Examiner considers amendments and arguments in pages 10-11 remarks regarding independent claims 1 and 18 are persuasive. Examiner believes the specifically the invention to define a metric of similarity that is contextually tailored to the relevant clinical decisions being supported by a similar image search tool. Examiner believes the limitation of “identifying clinically useful similar radiology images to a query image, comprising: a) one or more fetchers receiving the query image and retrieving a set of candidate similar radiology images from a data store; 
b) one or more scorers receiving the query image and the set of candidate similar radiology images and generating a similarity score between the query image and each candidate image; and 
c) a pooler receiving the similarity scores from the one or more scorers, ranking the candidate images, and returning a list of the candidate images reflecting the ranking, wherein the one or more scorers implement a modelling technique to generate the similarity score capturing a plurality of similarity attributes of the query image and the set of candidate similar radiology images and annotations associated therewith, wherein the attributes of the query image and the set of candidate similar radiology images captured by the similarity score including diagnostic, visual, and patient demographic attributes, and 
wherein: (i) the system further includes a processing unit which aggregates information from the annotations associated with the set of candidate similar radiology images, the annotations comprise text-based radiology reports, and the processing unit groups images in the set of candidate similar radiology images by relevant common text from text-based radiology reports; or 
(ii) the system further includes the processing unit which aggregates information from the annotations associated with the set of candidate similar radiology images and the processing unit groups images in the set of candidate similar radiology images by the presence or absence of enumerated conditions in the annotations; or 
(iii) the modelling technique implemented in the one or more scorers is trained to determine whether the query image is from the same patient as each candidate image using a data set that includes images of a single patient over time" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, identifying clinically useful similar radiology images to a query image, comprising: a) one or more fetchers receiving the query image and retrieving a set of candidate similar radiology images from a data store; 
b) one or more scorers receiving the query image and the set of candidate similar radiology images and generating a similarity score between the query image and each candidate image; and 
c) a pooler receiving the similarity scores from the one or more scorers, ranking the candidate images, and returning a list of the candidate images reflecting the ranking, wherein the one or more scorers implement a modelling technique to generate the similarity score capturing a plurality of similarity attributes of the query image and the set of candidate similar radiology images and annotations associated therewith, wherein the attributes of the query image and the set of candidate similar radiology 
wherein: (i) the system further includes a processing unit which aggregates information from the annotations associated with the set of candidate similar radiology images, the annotations comprise text-based radiology reports, and the processing unit groups images in the set of candidate similar radiology images by relevant common text from text-based radiology reports; or 
(ii) the system further includes the processing unit which aggregates information from the annotations associated with the set of candidate similar radiology images and the processing unit groups images in the set of candidate similar radiology images by the presence or absence of enumerated conditions in the annotations; or 
(iii) the modelling technique implemented in the one or more scorers is trained to determine whether the query image is from the same patient as each candidate image using a data set that includes images of a single patient over time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159